       Case 1:20-cv-05310-MHC Document 11 Filed 01/04/21 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 DONALD J. TRUMP, in his capacity, as )
 a candidate for President of the United    )
 States,                                    )
                                            )
        Plaintiff,                          ) CIVIL ACTION NO.
                                            ) 1:20-cv-05310-MHC
 v.                                         )
                                            )
 BRIAN P. KEMP, in his official             )
 capacity as Governor of the State of       )
 Georgia; BRAD RAFFENSPERGER, in )
 his official capacity as Georgia Secretary )
 of State,                                  )
                                            )
        Defendants.                         )

                         NOTICE OF APPEARANCE

      COMES NOW Christopher S. Anulewicz, James L. Hollis, Jonathan Deluca

and Patrick Silloway of the law firm of Balch & Bingham LLP and hereby enter

their appearance in the above-captioned matter as additional counsel for Defendants

Brian P. Kemp and Brad Raffensperger. All notices and other materials may be sent

to:

                        Christopher S. Anulewicz
                        Email: canulewicz@balch.com
                        James L. Hollis
                        Email: jhollis@balch.com
      Case 1:20-cv-05310-MHC Document 11 Filed 01/04/21 Page 2 of 5




                       Jonathan R. Deluca
                       Email: jdeluca@balch.com
                       Patrick Silloway
                       Email: psilloway@balch.com
                       BALCH & BINGHAM LLP
                       30 Ivan Allen Jr. Boulevard, N.W.
                       Suite 700
                       Atlanta, Georgia 30308

Respectfully submitted this 4th day of January, 2021.


                                Christopher M. Carr
                                Attorney General
                                Georgia Bar No. 112505
                                Bryan K. Webb
                                Deputy Attorney General
                                Georgia Bar No. 743580
                                Russell D. Willard
                                Senior Assistant Attorney General
                                Georgia Bar No. 760280
                                Charlene S. McGowan
                                Assistant Attorney General
                                Georgia Bar No. 697316
                                OFFICE OF THE ATTORNEY GENERAL
                                Georgia Department of Law
                                40 Capitol Square SW
                                Atlanta, Georgia, 30334
                                Telephone: (404) 458-3600
                                Facsimile: (404) 657-8733


                                s/ Christopher S. Anulewicz
                                Christopher S. Anulewicz
                                Georgia Bar No. 020914
                                canulewicz@balch.com
                                James L. Hollis
                                Georgia Bar No. 930998
Case 1:20-cv-05310-MHC Document 11 Filed 01/04/21 Page 3 of 5




                       jhollis@balch.com
                       Jonathan R. DeLuca
                       Georgia Bar No. 228413
                       jdeluca@balch.com
                       Patrick N. Silloway
                       Georgia Bar No. 971966
                       psilloway@balch.com
                       BALCH & BINGHAM LLP
                       30 Ivan Allen Jr. Blvd. N.W., Suite 700
                       Atlanta, GA 30308
                       Telephone: (404) 261-6020
                       Facsimile: (404) 261-3656

                       Attorneys for Defendants
       Case 1:20-cv-05310-MHC Document 11 Filed 01/04/21 Page 4 of 5




                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing has been formatted using Times New

Roman font in 14-point type in compliance with Local Rule 7.1(D).

                                     /s/ Christopher S. Anulewicz
                                     Christopher S. Anulewicz
                                     Georgia Bar No. 020914
        Case 1:20-cv-05310-MHC Document 11 Filed 01/04/21 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed the foregoing NOTICE

OF APPEARANCE with the Clerk of Court using the CM/ECF system, which will

send notification of such filing to counsel for all parties of record via electronic

notification.

      Dated: January 4, 2021.

                                      /s/ Christopher S. Anulewicz
                                      Christopher S. Anulewicz
                                      Georgia Bar No. 020914
